      Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS


 David Cathey,

                          Plaintiff,               Case No. 4:21-cv-264

 v.

 VSC Operations, LLC,                              Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

         David Cathey (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against VSC Operations, LLC (Defendant):

                                       INTRODUCTION

         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

         2.    This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

         3.    This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

         4.    Venue is proper under 28 U.S.C. § 1391(b)(2).



                                                     1
   Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 2 of 7 PageID #: 2




                                             PARTIES

       5.      Plaintiff is a natural person residing in McKinney, Texas 75072.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a corporation with principal place of business, head office, or

otherwise valid mailing address at 5900 South Lake Forest, Suite 300, McKinney, Texas 75070.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number.

       11.     Defendant repeatedly initiated telephone calls to Plaintiff on his cellular telephone

number on a repetitive and continuous basis for solicitation purposes.

       12.     Plaintiff did not consent to these calls and did not request information from

Defendant.

       13.     Defendant placed these calls using an automatic telephone dialing system.

       14.     Plaintiff knew the calls were automated as there was a noticeable pause or delay

before a live representative came on the line.

       15.     Defendant’s calls were not made for “emergency purposes.”

       16.     Plaintiff has been on the Do Not Call Registry since December 2, 2014.

       17.     Defendant knew its calls were unwanted, therefore, all calls could have only been

made for purposes of harassment.

       18.     Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.


                                                      2
   Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 3 of 7 PageID #: 3




           19.   Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           20.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           21.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

                                                       3
   Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 4 of 7 PageID #: 4




        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

                                                       4
   Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 5 of 7 PageID #: 5




        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        42.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




        Wherefore, Plaintiff, David Cathey, respectfully prays for judgment as follows:

                 a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

                                                       5
Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 6 of 7 PageID #: 6




          b.      Statutory damages of $500.00 per violative telephone call (as provided

                  under 47 U.S.C. § 227(b)(3)(B));

          c.      Additional statutory damages of $500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(C);

          d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                  47 U.S.C. § 227(b)(3));

          e.      Additional treble damages of $1,500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(C);

          f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

          g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                  of the Texas Business & Commerce Code);

          h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                  costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                  Commerce Code;

          i.      Any other relief this Honorable Court deems appropriate.




                            DEMAND FOR JURY TRIAL

   Please take notice that Plaintiff, David Cathey, demands a jury trial in this case.




                                                6
 Case 4:21-cv-00264-ALM Document 1 Filed 03/31/21 Page 7 of 7 PageID #: 7




                                     Respectfully submitted,

Dated: 03/31/2021                    By: s/ Amy L. Bennecoff Ginsburg
                                     Amy L. Bennecoff Ginsburg, Esq.
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Phone: 215-540-8888
                                     Facsimile: 877-788-2864
                                     Email: aginsburg@creditlaw.com




                                       7
